IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,766


EX PARTE MARY ALVIS JOHNSON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM BOWIE COUNTY



 Per Curiam.


O P I N I O N



 This is a post-conviction application for a writ of habeas corpus forwarded to this Court
pursuant to Article 11.07, V.A.C.C.P.  Applicant was convicted of murder and sentenced to life
in prison.  The appeal of this conviction was dismissed because notice of appeal was not timely
filed.  Johnson v. State, No. 06-02-00147-CR (Tex.App. - Texarkana, opinion delivered August
26, 2002).
	Applicant contends that she was denied her right to appeal.  The record reflects that,
despite applicant's request, counsel failed to file timely notice of appeal.  The trial court
recommends that relief be granted.  We agree. 
	Habeas corpus relief is granted and Applicant is granted an out-of-time appeal from her
conviction in cause number 01-F-152-102 from the 102nd District Court of Bowie County. 
The proper remedy in a case such as this is to return Applicant to the point at which she can
give notice of appeal.  For purposes of the Texas Rules of Appellate Procedure, all time limits
shall be calculated as if the conviction had been entered on the day that the mandate of this
Court issues.  We hold that Applicant, should she desire to prosecute an appeal, must take
affirmative steps to see that notice of appeal is filed in the trial court within thirty days after
the mandate of this Court has issued. 

 
DO NOT PUBLISH
DELIVERED: October 1, 2003